IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 95-40569
                           Summary Calendar




     UNITED STATES OF AMERICA,


                                          Plaintiff-Appellee,


            versus



     ROLAND ANGELLE,


                                          Defendant-Appellant.




         Appeal from the United States District Court for the
                       Eastern District of Texas
                             (1:95-CV-153)


                         January 15, 1996
Before GARWOOD, DUHÉ and BARKSDALE, Circuit Judges.*

PER CURIAM:

     Roland Angelle appeals the district court’s dismissal of his



     *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
motion for relief under 28 U.S.C. § 2255.         Angelle contends that

the sentencing court should not have imposed a four-point increase

pursuant to U.S.S.G. § 3B1.1 to his offense level for being an

organizer or leader.       Angelle also contends that counsel was

ineffective because he failed to contest the four-level increase,

he filed a memorandum less than twenty-four hours before the

sentencing hearing, and he did not appeal the four-level increase.

Finally,    Angelle   contends   that   the   district   court   erred   in

dismissing his section 2255 motion without affording him the

opportunity to file a traverse or objections to the government’s

response.

     We have reviewed the district court’s decision and find no

reversible error.     Defense counsel filed objections to the PSR,

which were addressed in an addendum to the PSR, and also a

sentencing memorandum, each of which urged, among other things,

that the PSR’s proposed four-level enhancement for role in the

offense was improper.     At sentencing the district court expressly

stated that it had considered the objections and the memorandum and

found the four-level enhancement proper based on the PSR (the

district court did sustain the objections and memorandum as to

acceptance of responsibility).      The record, particularly the PSR,

adequately supports the four-level enhancement.          There is nothing

to show either that counsel’s performance was constitutionally

deficient or that Angelle was prejudiced thereby, and there is

nothing to indicate that Angelle ever expressed any desire to

appeal.    Accordingly, we affirm the district court’s decision.


                                    2
    AFFIRMED




3